REQUESTED BY: Senator John W. DeCamp Nebraska State Legislature State Capitol Lincoln, NE 68509
Dear Senator DeCamp:
You have referred to us LB 717. LB 717 proposes to increase the law enforcement fund fee taxes as costs in each criminal proceeding from one dollar to three dollars. You ask whether or not such a proposal is unconstitutional.
Similar questions have arisen in the past. We enclose a copy of Opinion No. 21, Opinions of the Attorney General from 1981, which addresses in part the questions which you raise in your current opinion request. We stand by the conclusions reached in that opinion. As an additional matter, we might add that we cannot clearly say that an increase in the fee for the purpose set forth from one to three dollars is clearly unconstitutional.
It is our opinion that such an increase at this time can be defended.
While there is obviously some limit upon the amount and size of charges assessed in the manner provided for under Neb.Rev.Stat. § 81-1429 as amended, we do not believe that line has been crossed at the current time nor does the proposed amendment cross that line.
Sincerely,
PAUL L. DOUGLAS Attorney General
Patrick T. O'Brien Assistant Attorney General